Case 2:19-cv-13638-DML-MJH ECF No. 40 filed 05/05/20         PageID.778     Page 1 of 4




                             United States District Court
                             Eastern District of Michigan
                                  Southern Division

The PUBLIC INTEREST LEGAL
FOUNDATION

                                      Plaintiff,
   v.

JANICE M. WINFREY, in her official
capacity as Detroit City Clerk, and                No. 2:19-13638
GEORGE AZZOUZ, in his official                     Hon. David M. Lawson
capacity as Director of Elections for the          Mag. Judge Michael J. Hluchaniuk
City of Detroit,

                                   Defendants.



                  STIPULATION EXTENDING DEADLINES

        Pursuant to Section XIII of this Court’s Case Management and Scheduling

Order, the parties to this action, by and through their respective counsel, stipulate

to an extension to discovery deadlines in this matter for good cause.

        Under Federal Rule of Civil Procedure 16(b), “[a] schedule may be modified

only for good cause and with the judge’s consent.” When evaluating whether

“good cause” exists, the Court looks to “the moving party’s diligence in attempting

to meet the case management order’s requirements.” Rose v. Saginaw Cty., 353 F.

Supp. 2d 900, 927 (E.D. Mich. 2005) (quoting Inge v. Rock Fin. Corp., 281 F.3d

613, 625 (6th Cir. 2002)).

                                           1
Case 2:19-cv-13638-DML-MJH ECF No. 40 filed 05/05/20         PageID.779    Page 2 of 4




      The parties seek to extend certain discovery deadlines by six weeks to

account for the disruptions caused by the ongoing public health crisis. Recently,

the Governor of Michigan declared a state of emergency and a state of disaster,

effectively through May 28, 2020. Executive Order 2020-68, available at

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-527716--,00.html.

The ongoing pandemic and its restrictions on non-essential travel affect the parties’

ability to safely conduct discovery. The parties believe that there is good cause for

the following extensions:

Expert disclosure, plaintiff: August 11, 2020

Expert disclosure, defendant: September 11, 2020

Pretrial disclosures (Rule 26(a)(3)): to be set by Court based on trial schedule

Discovery cut-off: October 12, 2020

Interim status conference: to be set by Court based on Court’s schedule

Motions challenging experts filed by: October 30, 2020

Dispositive motions filed by: October 30, 2020

Motions in limine filed by: to be set by Court based on trial schedule

Final pretrial order due: to be set by Court based on trial schedule

Final pretrial conference: to be set by Court based on trial schedule

Trial date: to be set by Court based on Court’s schedule




                                          2
Case 2:19-cv-13638-DML-MJH ECF No. 40 filed 05/05/20    PageID.780    Page 3 of 4




So stipulated, and agreed as to form and substance, on May 5, 2020:

                                       /s/ Eric B. Gaabo (with permission)
Robert L. Avers (P75396)               Eric B. Gaabo (P39213)
DICKINSON WRIGHT PLLC                  gaabe@detroitmi.gov
350 S. Main Street, Suite 300          Attorney for Defendants
Ann Arbor, MI 48104                    City of Detroit Law Department
734-623-1672                           Coleman A. Young Municipal Center
ravers@dickinsonwright.com             2 Woodward Avenue, Suite 500
                                       Detroit, MI 48226
  /s/ Kaylan L. Phillips               (313) 237-3052
Kaylan L. Phillips
PUBLIC INTEREST LEGAL FOUNDATION
32 E. Washington Street, Suite 1675
Indianapolis, IN 46204
Tel: (317) 203-5599
Fax: (888) 815-5641
kphillips@publicinterestlegal.org
Attorneys for Plaintiff




                                       3
Case 2:19-cv-13638-DML-MJH ECF No. 40 filed 05/05/20        PageID.781    Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on May 5, 2020, I filed the foregoing electronically with

the U.S. District Court for the Eastern District of Michigan in this matter, which

will forward this document to all counsel of record through its

e-filing system.


                                 /s/ Kaylan Phillips
                                Kaylan L. Phillips
                                PUBLIC INTEREST LEGAL FOUNDATION
                                32 E. Washington Street, Suite 1675
                                Indianapolis, IN 46204
                                Tel: (317) 203-5599
                                Fax: (888) 815-5641
                                kphillips@publicinterestlegal.org




                                         4
